DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…and manufactured by casting or forging…” in line 3. It is unclear if only the disc portion is manufactured by casting or forging or both the disc portion and the cylindrical rim portion is manufactured by casting or forging. 
Claim 1 introduces “a cutting tool” in line 6 and another “rod-shaped cutting tool” in line 9. Line 10 then recites “…relative movement of the cutting tool.” It is unclear as to which cutting tool this is referred.
Claim 1 recites “a processing machine that allows relative movement of the cutting tool with respect to the spoke edge having a three-dimensional line shape by computerized numerical control (CNC) of four or more axes…” It is unclear as to what this limitation is requiring. Firstly, it is unclear what a three-dimensional line shape is. A line defines two points so it is unclear how something can have a three-dimensional line shape. It is further unclear if the spoke edge has a “three-dimensional line shape” or if the processing machine is a CNC machine that moves the cutting tool with respect to the spoke edge, said movement able to move in four or more axes. 
Claim 1 recites “…a coating film can be stably formed on the processed surface of the spoke edge…” It is unclear if this is requiring a step of coating or simply that the processed surfaced is able to have a coating film.
Claim 1 recites “…a coating film can be stably formed…” Examiner is unable to ascertain and the specification does not provide further evidence as to what is defined as a “stably formed” coating film. For example, at what point is a coating film unstable compared to stable?
Claims 2-3 and 5 are thus rejected due to their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Gatton el et. (US 6,997,787 B2) teaches a process for cutting a hard tip against a surface of a vehicle wheel.
 Noriyuki (JPS 63123603 A) teaches a device for machining a complicated curved surface with a non-rotary type cutting tool. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726        

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726